COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-13-00453-CV


JERRY LOFTIN                                                      APPELLANT

                                      V.

DAVID HARVEY, JANET HARVEY,                                       APPELLEES
KENNETH HARVEY, JANICE
SCHATTMAN, AND LYNNE
MILLFORD
                                   ----------

         FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 231-336866-02

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

      Appellant Jerry Loftin attempts to appeal from the visiting trial judge’s

judgment denying his requests advanced in his seventh amended petition for

intervention in a family law case (1) that Appellees Janet Harvey, Kenneth

Harvey (the Harveys), and David Harvey (David) pay his attorney’s fees and (2)


     1
      See Tex. R. App. P. 47.4.
that they and their counsel or former counsel, Appellees Janice Schattman and

Lynne Millford, pay sanctions. The Harveys and Schattman filed a joint motion to

dismiss this appeal for want of jurisdiction, and David filed a similar motion to

dismiss. Both motions contend that the judgment is not final because it does not

dispose of all issues. Specifically, the supplemental petition to terminate David’s

parental relationship with the child at the center of the litigation, filed before the

judgment was signed, remains pending. Neither Loftin nor Millford has filed a

response to the motions to dismiss the appeal.

       We have appellate jurisdiction of appeals from final judgments and from

interlocutory orders that the legislature has specified are appealable. 2 To be final

and appealable, a judgment must dispose of all parties and all issues. 3 The

judgment here disposed of Loftin’s seventh amended petition in intervention, and

other matters had been resolved earlier in the suit. But the appellate record

reflects that the supplemental petition to terminate David’s parental rights

remains pending in the trial court, and no party or intervenor filed a motion to

sever. 4     Accordingly, the judgment Loftin attempts to appeal is not a final


       2
       Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see, e.g.,
Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West Supp. 2014); see also Tex. R.
Civ. P. 301 (“Only one final judgment shall be rendered in any cause except
where it is otherwise specially provided by law.”).
       3
           Lehmann, 39 S.W.3d at 195.
       4
      See In re C.H., No. 02-09-00060-CV, 2009 WL 1564936, at *1 (Tex.
App.—Fort Worth June 4, 2009, no. pet.) (mem. op.) (holding judgment not final
when issue of termination of father’s parental rights remained pending and

                                          2
judgment.    Additionally, orders denying attorney’s fees or sanctions are not

appealable interlocutory orders. 5

      Because the judgment on Loftin’s seventh amended petition in intervention

is neither a final judgment nor an appealable interlocutory order, we grant the

motions to dismiss, and we dismiss this appeal for want of jurisdiction. 6


                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: August 28, 2014




mother had not sought severance); Thompson v. Beyer, 91 S.W.3d 902, 904
(Tex. App.—Dallas 2002, no pet.) (stating general rule that severance of an
interlocutory judgment into a severed action makes it final if all claims in the
severed action have been resolved).
      5
        See Allmond v. Loe, Warren, Rosenfield, Kaitcer, Hibbs & Windsor, P.C.,
No. 02-07-00282-CV, 2008 WL 4601910, at *1 (Tex. App.—Fort Worth Oct. 16,
2008, no. pet.) (mem. op.); Byrd v. Byrd, No. 02-07-00404-CV, 2008 WL 204511,
at *1 (Tex. App.—Fort Worth Jan. 24, 2008, no pet.) (mem. op.).
      6
       See Tex. R. App. P. 42.3(a), 43.2(f).


                                         3